Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted 6/8/22 and 7/21/21, 7/27/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 , 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu at al. (US 2019/022220) in view of Balakrishnan et al. (US 2007/0069937).
With regard to claim 1, Ryu discloses in figure 1:
An analog-to-digital converter (ADC) system, comprising: a main ADC (221) arranged to obtain a first sampled input voltage (AS) by sampling an analog input according to a first sampling clock (CLK 1) and perform analog-to-digital conversion DD (Tn, q+1) upon the first sampled voltage (AS) to generate a first sample value; a reference ADC (211) arranged to obtain a second sampled voltage by sampling the analog input according to a second sampling clock (CLK ref) and perform analog-to-digital conversion DD (TN P;q+1) upon the second sampled voltage to generate a second sample value; a sampling control circuit (Fig. 16) arranged to control the second sampling clock to ensure that the second sampling clock and the first sampling clock have a same frequency but different phases and further arranged to adjust the second sample value to generate a reference sample value (note that the reference timing of the reference clock (tn+tnsk) is shifted with regard to the ADC timing (tn) (Fig. 11)  and a calibration circuit (375 Fig. 15) arranged to apply calibration to the main ADC according to the first sample value and the reference sample value (see Fig. 15; connection between the reference ADC and the main ADC). Ryu fails to clearly teach the first sampling and the second sampling have the same frequency but different phase. Balakrishnan discloses in Figure 2 a reference ADC and main ADC that operates with the same frequency and different phases (see Figure 3) where the master clock is divided in such a way to accommodate the reference ADC and the main interleaved ADC. Therefore, it would have been obvious to anyone having ordinary skill in the art to combine the teachings of Ryu and Balakrishnan for the benefit to substantially minimize timing errors in the converter.  
With regard to claim 8: Ryu or Bakakrishnan discloses 
8. The ADC system of claim 1, wherein the ADC system comprises a plurality of main ADCs, the main ADC is any of the plurality of main ADCs, and the reference ADC is used to calibrate all of the plurality of main ADCs (see Fig. 15).
With regard to claim 9: Ryu or Bakakrishnan discloses  
9. The ADC system of claim 8, wherein the ADC system comprises a time-interleaved ADC using the plurality of main ADCs (see Fig. 15).
4.	Claim(s) 10, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu at al. (US 2019/022220) in view of Balakrishnan et al. (US 2007/0069937).
With regard to claim 10: Ryu discloses in Figure 1; 
An analog-to-digital converter (ADC) system, comprising: a main ADC (221) arranged to obtain a first sampled input voltage (AS) by sampling an analog input according to a first sampling clock (CLK 1) and perform analog-to-digital conversion DD (Tn, q+1) upon the first sampled voltage (AS) to generate a first sample value; a reference ADC (211) arranged to obtain a second sampled voltage by sampling the analog input according to a second sampling clock (CLK ref) and perform analog-to-digital conversion DD (TN P;q+1) upon the second sampled voltage to generate a second sample value; a sampling control circuit (Fig. 16) arranged to control the second sampling clock to ensure that the second sampling clock and the first sampling clock have a same frequency but different phases and further arranged to adjust the second sample value to generate a reference sample value (note that the reference timing of the reference clock (tn+tnsk) is shifted with regard to the ADC timing (tn) (Fig. 11)  and a calibration circuit (375 Fig. 15) arranged to apply calibration to the main ADC according to the first sample value and the reference sample value (see Fig. 15; connection between the reference ADC and the main ADC). Ryu fails to clearly teach the first sampling and the second sampling have the same frequency but different phase. Balakrishnan discloses in Figure 2 a reference ADC and main ADC that operates with the same frequency and different phases (see Figure 3) where the master clock is divided in such a way to accommodate the reference ADC and the main interleaved ADC. Therefore, it would have been obvious to anyone having ordinary skill in the art to combine the teachings of Ryu and Balakrishnan for the benefit to substantially minimize timing errors in the converter.  
With regard to claim 17: Ryu discloses: 
17. The ADC calibration method of claim 10, wherein the main ADC is any of a plurality of main ADCs, and the reference ADC is used to calibrate all of the plurality of main ADCs. (see Fig. 15)
With regard to claim 18: Ryu discloses 
18. The ADC calibration method of claim 17, wherein the plurality of main ADCs are included in a time-interleaved ADC (see Fig. 15).
Allowable Subject Matter
Claims 2-6 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845